Broyles, C. J.
The defendant was convicted of larceny from the house. He was charged with stealing twelve different tools in Dodge county, Georgia, and carrying them to Macon, Georgia. He admitted taking four of the tools and claimed that the prosecutor (the owner of the tools) lent them to him. Two or three days after the tools were carried to Macon the defendant sent word to the owner that he had his tools, and would take good care of them and bring them back in a few days. Several weeks passed without return of the tools, and finally the prosecutor swore out a warrant for the defendant and he was arrested in Macon. At the time of the arrest he produced only four of the tools and stated that those were the only ones taken by him. However, the prosecutor testified that the defendant had carried away twelve tools, without his knowledge or consent; and that lie did not lend them to him. Under these circumstances the verdict was authorized.
The two special grounds of the motion for a new trial fail to show any cause for a reversal of the judgment. The cases cited by counsel for the plaintiff in error are distinguished by their facts from this case.

Judgment affirmed.


Luhe, J., concurs. Bloodworlh, J., absent on account of illness.